Citation Nr: 0736359	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  03-15 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a mental disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katherine M. Rossi, Associate Counsel


INTRODUCTION

The veteran had active service from October 1960 to August 1967.
This matter comes before the Board of Veterans' Appeals (Board) on appeal 
from a September 2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan that denied the veteran's 
claims for service connection for a mental disorder and a back disorder.

The record reflects that the veteran requested a personal hearing at the RO 
in Detroit, Michigan in May 2003.  However, a June 2003 conference report 
indicates that, although a hearing was scheduled for June 2003, it was 
agreed that the hearing would be cancelled.  Accordingly, the veteran's 
hearing request is withdrawn.  38 C.F.R. § 20.704 (2007).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further action is 
required.


REMAND

A preliminary review of the claims file reveals that further notification 
and development are necessary prior to the adjudication of the veteran's 
claim.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating claims for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  
Specifically, VA has a duty to assist the veteran in the development of his 
claims.  This duty includes assisting the veteran in the procurement of 
service medical records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make further reasonable attempts to 
locate and obtain the veteran's service medical records.

2.  Whether or not additional service medical records 
are recovered, the RO should arrange for the veteran to 
be examined by appropriate medical specialists to 
determine the existence of any chronic psychiatric and 
back disorders.  The examiners should be given the 
claims folder for review in conjunction with the 
examinations.  The psychiatric examiner is requested to 
opine whether any current psychiatric disorder is at 
least as likely as not related to military service.  The 
back examiner is requested to opine whether any current 
back disorder is at least as likely as not related to 
military service.  


3.  Thereafter, after any additional notification and/or 
development deemed necessary is undertaken, the RO 
should readjudicate the veteran's claim.  If any benefit 
sought on appeal remains denied, the veteran should be 
provided with an SSOC that contains notice of all 
relevant actions taken, including a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue.  An appropriate period of time 
should be allowed for response.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that 
all claims that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2007).




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a decision of the 
Board of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


